Per Curiam:
Defendant is entitled to a bill of particulars as to the first four items set out in the order appealed from, except there should be stricken from items II, III and IV the words “and setting forth the date when such item was received." (Phillips v. United States Fidelity & Guaranty Co., 123 App. Div. 927.) It is not entitled to a bill of particulars of the other items. The order appealed from, therefore, is modified as indicated and as thus modified affirmed, without costs to either party. Present—Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Order to be settled on notice.